—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered December 2, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The verdict was not against the weight of evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The victim had a sufficient opportunity to observe defendant and made a reliable identification immediately after the crime. Furthermore, the circumstances under which defendant was apprehended provided substantial corroboration.
The police officer’s testimony that, during a canvass of the area, he arrested defendant after conversing with the complainant was admissible to complete the narrative and explain the events leading to defendant’s arrest (see, People v Parris, 247 AD2d 221, 222, lv denied 91 NY2d 944; People v Jones, 160 AD2d 333, lv denied 76 NY2d 790). In any event, there was no significant probability that the jury would have acquitted defendant had it not been for the challenged testimony.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Andrias, Lerner, Saxe and Marlow, JJ.